Citation Nr: 0328906	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  02-09 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran had active military service from July 1968 to 
July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

REMAND

The service medical records include references to treatment 
for knee and back pain, and the veteran contends that his 
current knee and back disabilities are the result of injuries 
in service.  Under the provisions of 38 U.S.C.A. § 5103A(d) 
(West 2002), the veteran must be scheduled for an examination 
to resolve the medical questions in the case

For these reasons, the case is REMANDED to the RO for the 
following development:

1.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the nature and etiology of the his low 
back and knee disabilities.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examinations, and all 
indicated special studies and tests 
should be accomplished.  The report of 
the examination must include responses to 
each of the following items:

          A.  The examiner should state 
the diagnoses of all disabling conditions 
of the low back the veteran currently 
has.

          B.  For each diagnosis reported 
in response to item A, above, the 
examiner must state a medical opinion as 
to whether it is at least as likely as 
not that the disabling condition is the 
result of a disease or injury the veteran 
had in service.

          C.  The examiner should state 
the diagnoses of all disabling conditions 
of the left knee the veteran currently 
has.

          D.  For each diagnosis stated 
in response to item C, above, the 
examiner must state a medical opinion as 
to whether it is at least as likely as 
not that the disabling condition is the 
result of a disease or injury the veteran 
had in service.

	E.  The examiner should state the 
diagnoses of all disabling conditions of 
the right knee the veteran currently has.

          F.  For each diagnosis stated 
in response to item E, above, the 
examiner must state a medical opinion as 
to whether it is at least as likely as 
not that the disabling condition is the 
result of a disease or injury the veteran 
had in service.

2.  The RO must ensure that all notice 
and duty-to-assist provisions of the 
Veterans Claims Assistance Act are 
properly applied in the development of 
the claims.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If the benefits are not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for future review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



